NO. 12-18-00183-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

GEORGIA PATRICK LEWIS, AKA                                §    APPEAL FROM THE 145TH
GEORGIA P. LEWIS, AKA GEORGIA
LEWIS, AKA GEORGIA MAE LEWIS,
AKA GEORGIA M. LEWIS, GEORGIA
LEWIS, INDIVIDUALLY DBA
DRAYCATAN ELECTRIC,
APPELLANT                                                 §    JUDICIAL DISTRICT COURT

V.

ELLIOTT ELECTRIC SUPPLY, INC.,
APPELLEE                                                  §    NACOGDOCHES COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         On July 10, 2018, the Clerk of this Court notified Appellant that the filing fee in this
appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure to remit the filing fee
on or before July 20, 2018, would result in the Court’s taking appropriate action, including
dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for remitting
the filing fee has passed, and Appellant has not complied with the Court’s request.
         Because Appellant has failed, after notice, to comply with Rule 5, the appeal is
dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered July 31, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.


                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 31, 2018


                                         NO. 12-18-00183-CV


  GEORGIA PATRICK LEWIS, AKA GEORGIA P. LEWIS, AKA GEORGIA LEWIS,
   AKA GEORGIA MAE LEWIS, AKA GEORGIA M. LEWIS, GEORGIA LEWIS,
              INDIVIDUALLY DBA DRAYCATAN ELECTRIC,
                              Appellant
                                 V.
                   ELLIOTT ELECTRIC SUPPLY, INC.,
                              Appellee


                                Appeal from the 145th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. C1733067)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.